Title: To Thomas Jefferson from Matthew Adgate, 9 July 1802
From: Adgate, Matthew
To: Jefferson, Thomas


          
            Sir
            Canaan Columbia CountyState of New York July 9 1802
          
          A fellow Citizen, unknown to you, and bearing a Solitary name, in the Republic of Letters, having drawn, an Epitome of the Creator, in his three fold being:—also, man his Creature, in his likeness, to his Creator:—attempting thirein a discription of the Soul:—together with the scriptures of Truth, as the word of God, unfolding man to himself, in placing the Soul, in its Goverment over the Body of flesh; to lead man back to his god:—and also in this Epitome drawn the picture of man, as co equel in Nature; made so by his God:—and then drawn, a Natural Rule of Goverment for this creature man, in his social state of accountability to God, and man; as practiced at the first:—and now again taking place in mans world over man; whereby unlawfull dominion, and power.—is giving place in our federated state:—thereby restoring true dignity to man, in his Probation world:—concluding the whole by some observations on the Two witnesses so particulerly mentioned in Johns Apocalipse; as Referring to our day, our Acts, and Deeds: and our equel Rights.—
          I wish Sir to lay this Epitome at your Door:—that if the greater concerns of the Nation over which you preside:—or your own domestic claims: will at any leasure hour permit: it might pass under your Philosophical eye:—not persuming to ask the Boon, of a reply, to this or that; yet should you think its contents, worthy patronage:—as calculated in our equal day of helping man better to know, his God; himself, and Brother man: I shall readily wish the same to arrest the attention of equel man: that the same common principle of Nature in man: and Natures world, might be better learnt, by every Grade in our Sociel world:—
          without further consuming your time, I Subscribe myself your fellow Labourer (in a Low grade of Life) in the field of Social equel man.—
          
            Matthew Adgate
          
        